t c memo united_states tax_court raymond e vogt jr petitioner v commissioner of internal revenue respondent docket no filed date raymond e vogt jr pro_se john w strate for respondent memorandum findings_of_fact and opinion haines judge respondent determined deficiencies penalties and additions to tax with respect to petitioner’s federal_income_tax as follows 1unless otherwise indicated all section references are to the internal_revenue_code as amended all rule references are to the tax_court rules_of_practice and procedure unless continued year deficiency a f additions to tax penalties sec sec sec sec dollar_figure dollar_figure dollar_figure -- -- big_number big_number big_number -- -- big_number big_number big_number -- -- big_number -- -- dollar_figure dollar_figure 1in the alternative to fraud penalties under sec_6663 respondent determined accuracy-related_penalties under sec_6662 of dollar_figure dollar_figure and dollar_figure for the years and respectively 2in the alternative to a sec_6651 addition_to_tax for the year respondent determined an addition_to_tax under sec_6651 in the amount of dollar_figure after concessions the issues for decision are whether petitioner received unreported income for and years at issue whether petitioner is entitled to certain itemized_deductions for the years at issue whether petitioner is entitled to a claimed schedule e supplemental income and loss rental_expense_deduction for whether petitioner is liable for self-employment_tax under sec_1401 for and whether petitioner is liable for fraud penalties under sec_6663 for and or alternatively accuracy-related_penalties under sec_1 continued otherwise indicated amounts are rounded to the nearest dollar 2in his amendment to answer respondent conceded income adjustments related to certain partnership_distributions on brief respondent conceded income adjustments related to peninsula communications of dollar_figure and dollar_figure for tax years and respectively in addition respondent conceded adjustments based on bank_deposits into california federal bank of dollar_figure for tax_year whether petitioner is liable for the fraudulent_failure_to_file addition_to_tax under sec_6651 for or alternatively an addition_to_tax under sec_6651 whether petitioner is liable for additions to tax under sec_6651 for and and whether petitioner is liable for an addition tax under sec_6654 for findings_of_fact petitioner resided in vacaville california at the time he filed the petition in his answer respondent alleged the facts on which he relied to support his determination of the deficiencies penalties and additions to tax for the years at issue petitioner did not file a reply to respondent’s answer on date respondent filed a motion under rule c for an order that undenied allegations in the answer be deemed admitted in petitioner’s response to the motion he refused to respond to the affirmative allegations based on his assertion of the fifth_amendment privilege_against self-incrimination the court found this argument meritless petitioner did not respond to the substance of the affirmative allegations on date the court granted respondent’s motion and deemed admitted the undenied affirmative allegations of fact contained in 3petitioner attempted to use a generalized fear of self- incrimination to avoid responding to respondent’s affirmative allegations a taxpayer cannot base his failure either to cooperate with the irs or to produce records on a generalized fear of self-incrimination 829_f2d_828 9th cir affg tcmemo_1986_223 paragraphs and of respondent’s answer rule c see 77_tc_334 62_tc_260 the deemed admissions procured by respondent under rule c are conclusively established petitioner did not move to withdraw the deemed admissions at any time during the proceeding nor did he present any evidence that would tend to refute the admissions except where we indicate otherwise we adopt those admissions as our own findings and incorporate them herein by this reference petitioner was uncooperative with respondent in respondent’s attempts to create a stipulation of facts on date the court deemed stipulated respondent’s proposed stipulation of facts for purposes of this case pursuant to rule f the stipulation of facts and the attached exhibits are incorporated herein by this reference on date respondent filed an amendment to his answer which alleged that petitioner received additional unreported income based on respondent’s bank_deposits analysi sec_4on date respondent filed a motion to show cause why respondent’s proposed stipulation of facts should not be accepted as established under rule f the court granted the motion to show cause ordering petitioner to file a response on or before date petitioner filed both a response and a supplemental response to the order to show cause in his responses petitioner objected to nearly all of the stipulations and proposed exhibits asserting the fifth_amendment privilege_against self-incrimination the court again found this argument meritless petitioner did not respond to the substance of the proposed stipulations or exhibits for and and therefore was liable for increased deficiencies increased penalties under sec_6663 and increased additions to tax under sec_6651 on date trial was held in san francisco california during the years at issue petitioner was an employee of linotext america inc and self-employed as a printing salesman doing business as ray vogt enterprises and springboard ltd trust petitioner created springboard ltd trust during to operate his printing business and to pay certain personal expenses on date and date petitioner filed forms w-4 employee’s withholding allowance certificate falsely stating under penalty of perjury he was exempt from withholding taxes on date respondent advised petitioner that respondent had received information that he might be involved with american rights litigators arl an abusive tax_avoidance scheme on date petitioner mailed respondent a letter in which he falsely denied involvement with arl on date respondent served a summons on petitioner requesting that he appear on date to answer certain questions and provide records regarding his income taxes petitioner did not comply with the summons on date the u s district_court northern district of california ordered petitioner to 5on brief respondent conceded the additional unreported income for appear before respondent’s revenue_agent on date on date petitioner filed a form_1040 u s individual_income_tax_return for on which he reported adjusted_gross_income of dollar_figure and tax due of dollar_figure petitioner also filed hi sec_2001 return on date on which he reported adjusted_gross_income of dollar_figure and tax due of dollar_figure petitioner filed hi sec_2002 return on date on which he reported adjusted_gross_income of dollar_figure and tax due of dollar_figure petitioner was not only uncooperative with respondent during the examination of the years at issue but he actively attempted to prevent respondent from reconstructing his income using the bank_deposits method on date petitioner sent a letter to eureka bank advising the bank not to comply with a summons issued by respondent seeking petitioner’s financial records petitioner falsely told respondent’s revenue_agent that his only bank account was with bank of america in a letter sent to respondent on date petitioner falsely stated that he was not the owner of any partnership interests or rental property during the years at issue furthermore petitioner did not maintain any books_or_records with respect to his income and deductions for the years at issue for the year respondent determined that petitioner received but did not report a taxable_distribution from the sec_28 limited_partnership in the amount of dollar_figure respondent also disallowed dollar_figure of petitioner’s itemized_deductions for the year respondent determined that petitioner received but did not report a partnership_distribution from the sec_28 limited_partnership in the amount of dollar_figure respondent’s bank_deposits analysis showed that petitioner received dollar_figure of additional unreported income respondent also disallowed dollar_figure of petitioner’s itemized_deductions and a schedule e rental_expense_deduction of dollar_figure for the year respondent determined that petitioner failed to report the following specific items of income a partnership_distribution of dollar_figure from the sec_28 limited_partnership social_security_benefits of dollar_figure and a gross dividend from cetus healthcare limited_partnership ii of dollar_figure respondent determined that petitioner had additional income based on bank_deposits of big_number and increased 6respondent denied or reduced petitioner’s claimed home mortgage interest_deduction under sec_163 charitable_contribution_deduction under sec_170 deduction for taxes paid under sec_164 and deductions for unreimbursed employee_expenses for vehicle travel and other employee business_expenses 7during the year petitioner made net deposits of dollar_figure into his bank accounts while he reported only dollar_figure of income on his return 8the disallowed deductions included deductions for state and local_taxes interest_expense charitable_contributions and employee business_expenses 9the deposits were of cash and a certified check drawn on continued petitioner’s capital_gain by dollar_figure respondent also disallowed certain itemized_deductions totaling dollar_figure petitioner did not file a return for he did not make estimated_tax payments for respondent determined that during petitioner received the following specific items of income totaling dollar_figure a partnership_distribution from cetus healthcare limited_partnership ii of dollar_figure a distribution from a schwab individual_retirement_account of dollar_figure wages from linotext america inc of dollar_figure social_security_benefits of dollar_figure nonemployee compensation from linotext america inc and applied materials of dollar_figure and dollar_figure respectively and capital_gain from the sale of cisco stock of dollar_figure respondent’s bank_deposits analysis showed that petitioner received dollar_figure of additional unreported income a unreported income opinion generally a taxpayer bears the burden of proving the commissioner’s determinations incorrect rule a 290_us_111 however the u s court_of_appeals for the ninth circuit the court to which appeal in this case would lie has held that the commissioner must establish continued master printers credit_union 10the disallowed deductions included charitable_contributions and miscellaneous employee business_expenses some evidentiary foundation connecting the taxpayer with the income-producing activity or otherwise demonstrate that the taxpayer received unreported income for the presumption of correctness to attach to the deficiency determination in unreported income cases 596_f2d_358 9th cir revg 67_tc_672 if the commissioner introduces such evidence demonstrating that the taxpayer received unreported income the burden shifts to the taxpayer to show by a preponderance_of_the_evidence that the deficiency was arbitrary or erroneous see 181_f3d_1002 9th cir affg tcmemo_1997_97 it was deemed admitted under rule c that petitioner received but did not report a taxable partnership_distribution for the year petitioner did not move to have the deemed admissions withdrawn with respect to any of the years at issue nor did he present any evidence that would tend to refute those admissions we therefore hold that petitioner received unreported income in the above amount it was deemed admitted under rule c that petitioner received a taxable partnership_distribution for the year respondent’s bank_deposits analysis for showed petitioner also had unreported income of dollar_figure the bank_deposits analysis was properly conducted and represents prima facie evidence of income see 87_tc_74 citing 64_tc_651 affd 566_f2d_2 6th cir respondent provided petitioner with ample opportunity to present evidence disputing this income petitioner presented no evidence nor did he make any credible statements disputing his receipt of this income furthermore petitioner testified that he received no loans bequests inheritances gifts or other nontaxable amounts during we therefore hold that petitioner received unreported income in the above amounts it was deemed admitted under rule c that petitioner understated taxable_income by dollar_figure and underpaid income_tax by dollar_figure for dollar_figure we therefore hold that petitioner received unreported income in the above amount petitioner failed to file a federal_income_tax return for 11the unreported income shown by respondent’s bank_deposits analysis was not deemed admitted under rule c nor was it deemed stipulated under rule f this amount alleged in the amended answer increased petitioner’s deficiency from dollar_figure to dollar_figure therefore respondent bears the burden_of_proof with respect to this amount rule a 12the amount by which petitioner underpaid his income_tax takes into account disallowed deductions it was deemed admitted under rule c that petitioner received income in the amount of dollar_figure incurring an income_tax_liability of dollar_figure for dollar_figure we therefore hold that petitioner received unreported income in the above amount b disallowed deductions in addition to the receipt of unreported income respondent determined that petitioner overstated deductions sec_161 provides for itemized_deductions in computing taxable_income however deductions are a matter of legislative grace and a taxpayer bears the burden of proving that he has complied with the specific requirements for any deduction he claims see 503_us_79 292_us_435 the taxpayer has the burden of substantiating any deduction 65_tc_87 affd per curiam 540_f2d_821 5th cir see also rule a respondent denied or reduced petitioner’s claimed deductions for the years and including a schedule e expense for petitioner presented no evidence to substantiate any of these deductions furthermore at trial petitioner refused to answer questions about his deductions for the years at issue asserting meritless arguments therefore petitioner has failed to meet his burden with respect to the disallowed deductions 13respondent allowed petitioner certain itemized_deductions totaling dollar_figure c liability for self-employment taxes for and respondent determined that petitioner is liable for self- employment_tax under sec_1401 for the year sec_2001 sec_2002 and sec_1401 imposes a tax on the self-employment_income of individuals self-employment_income means the net_earnings_from_self-employment derived by an individual sec_1402 petitioner bears the burden of proving respondent’s determination incorrect see rule a welch v helvering u s pincite it was deemed admitted under rule c that petitioner was self- employed as a printing salesman doing business as ray vogt enterprises and springboard trust therefore we hold that with respect to his income from that business petitioner is liable for self-employment_tax under sec_1401 for the year sec_2001 sec_2002 and d fraud penalties and additions to tax under sec_6663 and sec_6651 sec_6663 imposes a 75-percent penalty on the portion of any underpayment due to fraud sec_6651 imposes an addition_to_tax of up to percent of the amount of tax required to be shown on the return where the failure_to_file a federal_income_tax return is due to fraud because these sections are construed similarly as to a determination of fraudulent intent we consolidate our discussion of respondent’s fraud determinations see 102_tc_632 fraud is defined as an intentional wrongdoing designed to evade tax believed to be owing 252_f2d_56 9th cir 94_tc_316 fraud is a question of fact that must be considered based on an examination of the entire record and petitioner's entire course of conduct 92_tc_661 fraud is never presumed and must be established by independent evidence of fraudulent intent id the commissioner bears the burden of demonstrating fraud by clear_and_convincing evidence sec_7454 rule b to carry the burden_of_proof on the issue of fraud the commissioner must show for each year at issue that an underpayment_of_tax exists and some portion of the underpayment is due to fraud petzoldt v commissioner supra pincite respondent’s burden of proving fraud can be met by facts deemed admitted pursuant to rule c doncaster v commissioner t c pincite see 85_tc_267 fraud may also be proven by circumstantial evidence and reasonable inferences may be drawn from the facts because direct evidence is rarely available delvecchio v commissioner tcmemo_2001_130 affd 37_fedappx_979 11th cir circumstantial evidence that may give rise to a finding of fraud includes understatement of income inadequate records failure_to_file tax returns providing implausible or inconsistent explanations of behavior concealment of assets failure to cooperate with taxing authorities filing false forms w-4 failure to make estimated_tax payments dealing in cash engaging in a pattern of behavior that indicates an intent to mislead and filing false documents see 796_f2d_303 9th cir affg tcmemo_1984_601 cooley v commissioner tcmemo_2004_49 although no single factor is necessarily sufficient to establish fraud a combination of several of these factors may be persuasive evidence of fraud 732_f2d_1459 6th cir affg per curiam tcmemo_1982_603 respondent determined that petitioner is liable for a fraud_penalty under sec_6663 for it was deemed admitted under rule c that petitioner fraudulently knowingly intentionally and willfully understated his income in the amount of dollar_figure however after concessions respondent asserts that petitioner understated his year income by failing to report a partnership_distribution of dollar_figure in comparison petitioner listed on his return filed approximately months late dollar_figure of adjusted_gross_income petitioner’s entire course of action demonstrates many of the badges_of_fraud listed above notably failure_to_file returns promptly keeping inadequate records filing false w-4 forms and failing to cooperate with taxing authorities however petitioner’s failure to include the partnership_distribution on his return was not due to these badges_of_fraud during petitioner also overstated itemized_deductions but respondent does not contend nor would we find based on the record such overstatement was due to frauddollar_figure therefore petitioner is not liable for a penalty under sec_6663 for the year respondent determined that petitioner is liable for a fraud_penalty under sec_6663 for the year it was deemed admitted under rule c that petitioner fraudulently knowingly intentionally and willfully received dollar_figure of unreported taxable_income for the year however dollar_figure of that amount was conceded by respondent in addition to the remaining dollar_figure taxable partnership_distribution respondent alleged in his amended answer that petitioner received but fraudulently did not report dollar_figure of taxable_income fraud was not deemed admitted with respect to this amount we now must decide whether respondent has met his burden petitioner’s conduct exhibits many of the badges_of_fraud listed above he understated his income he not only kept inadequate records he kept no records he filed his tax_return for the year approximately months late he concealed 14respondent does not seek fraud penalties under sec_6663 for the portion of the underpayments attributable to petitioner’s unsubstantiated deductions for any of the years at issue income using the name ray vogt enterprises he failed to cooperate with taxing authorities including in the conduct of this proceeding he gave false information to taxing authorities stating that he owned no partnership interests or rental property during the years at issue he refused to provide answers or gave evasive and irrelevant answers citing frivolous arguments on numerous occasions he attempted to prevent a financial_institution from complying with a notice of summons sent to it he filed two false forms w-4 stating that he was exempt from withholding taxes lastly he had significant cash deposits for the years at issue for these reasons we hold that petitioner is liable for a penalty under sec_6663 with respect to the portion of the underpayment attributable to unreported income of dollar_figure for the year respondent determined that petitioner is liable for a fraud_penalty under sec_6663 for it was deemed admitted under rule c that petitioner fraudulently intentionally knowingly and willfully understated his taxable_income by dollar_figure for the year dollar_figure in addition to the badges_of_fraud listed for the year which are equally applicable to the year petitioner used the name springboard ltd trust to 15respondent alleged in his amended answer that petitioner received additional_amounts of unreported income but he conceded those amounts on brief conceal income during and he filed hi sec_2002 return approximately months late for these reasons we hold that petitioner is liable for a penalty under sec_6663 with respect to the portion of the underpayment attributable to unreported income of dollar_figure for the year respondent determined that petitioner is liable for a fraudulent_failure_to_file addition_to_tax for the year we consider the same factors under sec_6651 that are considered in imposing the fraud_penalty under sec_6663 clayton v commissioner t c pincite in addition to the factors indicating fraud for the year sec_2001 and sec_2002 listed above we note that respondent began examination of petitioner’s tax_liabilities as early as date before a return for the year was due still petitioner failed to file a return for the year it was deemed admitted that petitioner raymond e vogt fraudulently intentionally knowingly and willfully underpaid income_tax for in the amount of dollar_figure it was further admitted that petitioner’s failure_to_file a federal_income_tax return for the year was fraudulent with intent to evade tax for these reasons we hold that petitioner is liable for a fraudulent_failure_to_file penalty under sec_6651 for e penalty under sec_6662 and additions to tax under sec_6651 and sec_6654 burden_of_proof the commissioner bears the initial burden of production with respect to petitioner’s liability for additions to tax under sec_6651 and sec_6654 and penalties under sec_6662 sec_7491 rule a 116_tc_438 to meet this burden respondent must come forward with sufficient evidence indicating it is appropriate to impose the additions to tax and penalties higbee v commissioner supra pincite respondent’s burden may be met by facts deemed admitted pursuant to rule c doncaster v commissioner t c pincite see marshall v commissioner t c pincite the taxpayer bears the burden_of_proof as to any exception to the additions to tax or penalties see sec_7491 rule a higbee v commissioner supra pincite sec_6662 penalty for having found that petitioner is not liable for a fraud_penalty for the year we consider respondent’s argument in the alternative that petitioner is liable for an accuracy-related_penalty under sec_6662 sec_6662 imposes a 20-percent penalty on the portion of an underpayment attributable to inter alia negligence or disregard of rules or regulations it was deemed admitted under rule c that petitioner was negligent and reckless in the preparation of his form_1040 for the year it was further admitted that petitioner did not have reasonable_cause for the underpayment of his federal_income_tax liability we therefore hold that petitioner is liable for an accuracy-related_penalty under sec_6662 for the year with respect to the portion of the underpayment attributable to unreported income of dollar_figure sec_6651 additions to tax for and sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless the taxpayer can establish that such failure is because of reasonable_cause and not because of willful neglect petitioner’s form sec_1040 u s individual_income_tax_return for and were due to be filed on or before date and respectively petitioner’s and returns were filed on date approximately and months late respectively petitioner’ sec_2002 return was filed on date approximately months late no extensions were sought from nor granted by respondent it was deemed admitted under rule c that petitioner’s failure_to_file his form sec_1040 was due to willful neglect furthermore petitioner did not have reasonable_cause for his failure_to_file 16respondent does not seek an accuracy-related_penalty under sec_6662 for the portion of the underpayment attributable to petitioner’s unsubstantiated deductions his returns timely we therefore hold that petitioner is liable for additions to tax under sec_6651 for and sec_6654 addition_to_tax for sec_6654 imposes an addition_to_tax on an underpayment of estimated_tax unless one of the statutory exceptions applies see sec_6654 the addition_to_tax is calculated with reference to four required_installment payments of the taxpayer’s estimated_tax liability sec_6654 127_tc_200 each required_installment of estimated_tax is equal to percent of the required_annual_payment sec_6654 the required_annual_payment is generally equal to the lesser_of percent of the tax shown on the individual’s return for that year or if no return is filed percent of his or her tax for such year or if the individual filed a return for the immediately preceding_taxable_year percent of the tax shown on that return sec_6654 wheeler v commissioner supra pincite a taxpayer has an obligation to pay estimated_taxes for a particular year only if he has a required_annual_payment for that year wheeler v commissioner supra pincite the required_annual_payment is determined with respect to the tax_liability shown on the taxpayer’s return for the preceding year even when the return for the previous year fraudulently understates income or was filed late 121_tc_308 it was deemed admitted under rule c that petitioner failed to file a federal_income_tax return for it was further admitted that petitioner failed to make required estimated federal_income_tax payments for petitioner did not qualify for an exception to application of sec_6654 we therefore hold that petitioner is liable for an addition_to_tax under sec_6654 for determined with respect to the tax shown on hi sec_2002 return dollar_figure in reaching our holdings we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
